      Case 8:03-cr-00194-DKC Document 406 Filed 06/17/20 Page 1 of 6


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                    :
UNITED STATES OF AMERICA
                                    :

     v.                             : Criminal Case No. DKC 03-194-5

                                    :
FRANK DAMON SNYDER
                                    :

                          MEMORANDUM OPINION

     Frank Damon Snyder is currently serving concurrent 262-month

sentences for his convictions for conspiracy to distribute and

possess with intent to distribute 5 kilos or more of cocaine, 50

grams or more of cocaine base, and 1 kilo or more of PCP (count

one) and possession with intent to distribute 5 kilos or more of

cocaine (count eleven).      Ten years of supervised release is to

follow.   He seeks a reduction to 240 months imprisonment pursuant

to Section 404 of the First Step Act.          He asserts that such a

reduction would make him eligible immediately for halfway house

placement or home confinement.          (ECF No. 396).    The Government

opposes the request.     (ECF No. 403).      Mr. Snyder filed a reply.

(ECF No. 405).     For the following reasons, the motion will be

denied.

     Mr. Snyder was sentenced initially on October 16, 2006, for

conduct occurring before June 2003.         The Fair Sentencing Act of

2010 was signed into law on August 3, 2010.         It did not apply to

those sentenced before its effective date.       The First Step Act was
       Case 8:03-cr-00194-DKC Document 406 Filed 06/17/20 Page 2 of 6


adopted in 2018, and provides that, notwithstanding Dorsey v.

United States, 567 U.S. 260 (2102), certain persons may seek a

retroactively reduced sentence.      Section 404(b) provides: “A court

that imposed a sentence for a covered offense may . . . impose a

reduced sentence as if sections 2 and 3 of the Fair Sentencing Act

of 2010 were in effect at the time the covered offense was

committed.”        Section 404(a) defines a “covered offense” as a

violation of a federal criminal statute, the statutory penalties

for which were modified by section 2 or 3 of the Fair Sentencing

Act   that   was    committed   before   August   3,    2010.   There   are

limitations, however, outlined in Section 404(c):

      No court shall entertain a motion made under this section
      to reduce a sentence if the sentence was previously
      imposed or previously reduced in accordance with the
      amendments made by sections 2 and 3 of the Fair
      Sentencing Act of 2010 or if a previous motion made under
      this section to reduce the sentence was, after the date
      of enactment of this Act, denied after a complete review
      of the motion on the merits.

      Section 2 of the Fair Sentencing Act altered the quantity

threshold for the mandatory minimums in 21 U.S.C. § 841, and

Section 3 eliminated the mandatory minimum for simple possession.

In United States v. Wirsing, 943 F.3d 175, 185-86 (4th Cir. 2019),

the United States Court of Appeals for the Fourth Circuit concluded

that a person is eligible if he was sentenced under 21 U.S.C. §

841(a) and (b)(1)(A)(iii) or (B)(iii).             In    United States v.

Gravatt, 953 F.3d 258, 262-64 (4th Cir. 2020), the Fourth Circuit

held that a defendant remains eligible under the Act even if the

                                         2
       Case 8:03-cr-00194-DKC Document 406 Filed 06/17/20 Page 3 of 6


conspiracy for which he was convicted encompassed distribution of

both cocaine powder and crack cocaine.

      The motion recites that Mr. Snyder has served 16 ½ years.                He

has a fiancé, adult children, 18 grandchildren, and has a concrete

plan to participate in re-entry and vocational training.                   He has

maintained close ties to family.          While incarcerated, he has made

productive use of his time, earning a GED and taking a steady

stream of courses, including computer usage, commercial driver’s

license,    typing,    Spanish,     beginning        aerobics     and   beginning

abdominals,     carpentry,     American   history,      janitorial      services,

business etiquette, introduction to Lexis Nexis, ACE typing, From

Prison to Paycheck, Basic Job Interview Prep, creative writing,

marketing     with    social    media,     Microsoft        word,    excel,    and

powerpoint, anger management, celtic legends, Paleoworld, and

Power of Intention. He has worked in the kitchen, in food service,

and for UNICOR, fostering his love of cooking, and received

positive work evaluations.

      He also argues that the 20-year sentence is sufficient to act

as a deterrent and more appropriately approximates the sentence he

would receive for a similar offense today, particularly in light

of the different practices, and legal standards, for invocation of

§ 851 enhancements.

      The Government, in opposing Defendant’s motion, focuses on

the   offense    conduct,      argues    that   he     is   not     eligible   for


                                           3
      Case 8:03-cr-00194-DKC Document 406 Filed 06/17/20 Page 4 of 6


consideration, and moreover, not deserving of reduction.                 As

recognized by the Government, its position on eligibility has been

rejected by the Fourth Circuit, United States v. Gravatt, 953 F.3d

258 (4th Cir. 2020).    The Government argues that the current 262-

month sentence is at the bottom of the applicable guideline range,

the § 851 enhancement still applies, and the § 3553(a) factors do

not support reduction.     It points to his criminal history, prior

probationary failures, disciplinary history in the BOP, lack of

deterrence by prior sentences, and his instrumental role in the

drug trafficking conspiracy.

     Mr. Snyder’s sentence has been revisited several times since

its initial imposition in 2006.     On direct appeal, the convictions

were affirmed, but the sentence vacated and the case was remanded

for resentencing in light of United States v. Booker, 543 U.S. 220

(2005).   In October 2006, the same sentences were reimposed.          (ECF

No. 246).   Mr. Snyder appealed again, and this time the case was

remanded for another resentencing, pursuant to Kimbrough v. United

States, 552 U.S. 85 (2007).     (ECF No. 276, 277).     This remand took

place just before this court implemented electronic filing via

CM/ECF, and the undersigned received no notice of the remand order

at the time, so no resentencing occurred.           Then, in 2009, the

sentences were reduced to 324 months, concurrent, due to Amendment

706 (reduction in crack/powder disparity) to the Guidelines.           (ECF

No. 293).   After Mr. Snyder alerted the court to the need for the


                                       4
        Case 8:03-cr-00194-DKC Document 406 Filed 06/17/20 Page 5 of 6


Kimbrough       resentencing,       he    was    resentenced         to    300      months,

concurrent, on April 30, 2012.                (ECF No. 311.)         Finally, on June

21, 2017, the sentences were reduced to 262 months, concurrent, as

a result of Amendment 782 (all drug sentences reductions) to the

Guidelines.       (ECF No. 375).

       At the time of the Kimbrough resentencing in 2012, Mr. Snyder

had been incarcerated for more than eight years, and had been in

the BOP for some time.        Defense counsel raised the issue of post-

sentence rehabilitation.        She noted that he had received his GED,

had a favorable evaluation from the cook supervisor at McKean

County, and had done cable work in UNICOR.                   Counsel advocated for

a    20-year    sentence,    arguing      that      it    provided    deterrence        and

reflected       the   seriousness        of   the    conduct.         The      Government

emphasized the nature and extent of the criminal conduct, and Mr.

Snyder’s prior criminal history, and argued for reimposing the

same 324-month sentence.        The court remarked that:

                    Mr. Snyder, it seems, did very quickly
               upon reaching the Bureau of Prisons determine
               that his own conduct needed evaluation and he
               became, with a few ‘blips’ I think I called it
               the last time along the way, a[n] industrious
               person, taking advantage of programs, working
               in fashions that he could, getting his G.E.D.,
               and doing what we hope everyone does, which is
               to take advantage of what is available in a
               rehabilitative sense within the Bureau of
               Prisons.

At    that   time,    the   court    reduced        the    sentence       to   25    years,

concluding that the magnitude of the offense still justified that


                                                5
         Case 8:03-cr-00194-DKC Document 406 Filed 06/17/20 Page 6 of 6


length      of   imprisonment,      in     spite    of    the   post-sentence

rehabilitation.

     Since then, the sentence has been reduced further due to

another guideline amendment.             Mr. Snyder has continued to take

courses, including an important one in anger management.              He has

also incurred other disciplinary infractions, for being insolent

to staff, fighting, and possessing a hazardous tool.

     Under the circumstances, the court declines to reduce Mr.

Snyder’s sentence further.        The initial 30-year sentence has been

reduced to just under 22, reflecting the changes in sentencing

jurisprudence over the years.              At the time of the Kimbrough

resentencing, the court could have reduced the sentence to the 20-

year statutory minimum being sought here.            In declining to do so,

the court concluded that the magnitude of the criminal conduct was

a significant counter-balance to the post-sentence rehabilitation

demonstrated by Mr. Snyder at the time.            He has received a further

reduction since then, to a sentence at the low end of the guideline

range.     And, while he has continued to take courses, he has also

incurred serious disciplinary infractions.               The current sentence

serves the purposes of sentencing, reflecting a balance of the §

3553(a) factors.        Accordingly, the motion will be denied.             A

separate order will follow.


                                                      /s/
                                            DEBORAH K. CHASANOW
                                            United States District Judge

                                            6
